 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 1:98-cr-05278-DAD
12                       Plaintiff,
13           v.                                           ORDER DIRECTING CLERK TO DISBURSE
                                                          MONIES FROM UNCLAIMED FUNDS
14    HERMAN LUCIEN LEMELLE, JR.,                         ACCOUNT
15                       Defendant.
16

17          In 2013, $650.67 was thought to be interest on the restitution and moved to the unclaimed

18   funds account. After further review, these monies were an overpayment of restitution. The Clerk

19   of the Court is hereby directed to transfer $650.67 held in the court’s unclaimed funds account to

20   the deposit fund, to be refunded to the defendant.

21   IT IS SO ORDERED.
22
        Dated:     April 11, 2019
23                                                        UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                          1
